Exhibit 10.3

ESCROW AGREEMENT

ESCROW AGREEMENT (this “Agreement”) dated as of May 18, 2006 by and among SCOT
HUNTER, individually and in his capacity as the Stockholders’ Representative for
the stockholders and Optionholders of Nutrio.com, Inc. immediately prior to the
Merger (as defined below) (“Representative”), eDIETS.COM, INC., a Delaware
corporation (“Parent”), and ELLIOT P. BORKSON, P.A., as escrow agent (the
“Escrow Agent”). Capitalized terms used in this Agreement and not otherwise
defined in this Agreement shall have the meanings given such terms in the Merger
Agreement (as defined below).

R E C I T A L S:

WHEREAS, upon the terms and subject to the conditions set forth in the Merger
Agreement dated as of May 15, 2006 by and among Parent, Merger Sub, Nutrio.com,
Inc., a Delaware corporation (“Nutrio”), Representative and certain Nutrio
stockholders (as amended, modified or superseded, the “Merger Agreement”),
Merger Sub will be merged with and into Nutrio (the “Merger”);

WHEREAS, in connection with the Merger, Nutrio stockholders (and Optionholders)
will have their Shares converted into the right to receive the Merger
Consideration (or Options cancelled in exchange for certain consideration),
which includes in the aggregate $8,500,000 minus any Assumed Transaction
Expenses (the “Aggregate Cash Consideration”);

WHEREAS, under the Merger Agreement, a portion of the Aggregate Cash
Consideration otherwise payable to each Nutrio stockholder or Optionholder, in
the aggregate amount of $250,000 (the “Escrow Consideration”), as set forth on
Exhibit A attached hereto, is required to be deposited into escrow as security
for breaches of representations, warranties or covenants of Nutrio, Nutrio
stockholders and/or Nutrio Optionholders under the Merger Agreement or for any
Working Capital Adjustment payment owed to Parent under the Merger Agreement;
and

WHEREAS, as a condition to the Merger, the Escrow Consideration must be
delivered to the Escrow Agent, the Escrow Consideration must be retained until
the later of the satisfaction of any pending but unpaid claims for
indemnification against Nutrio, any Nutrio stockholder or any Nutrio
Optionholder in accordance herewith or the final determination of Working
Capital in accordance with Section 3.9 of the Merger Agreement, and this
Agreement must be entered into to govern the terms and conditions of said escrow
arrangement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby,
Representative, Parent and Escrow Agent hereby agree as follows:

SECTION 1. Escrow Agent; Escrow Deposit.

(a) Parent and Representative hereby appoint Escrow Agent as the escrow agent
hereunder to hold the Escrowed Funds (as defined below) in accordance with the
terms of this Agreement. The Escrow Agent acknowledges receipt of two hundred
fifty thousand dollars



--------------------------------------------------------------------------------

($250,000) from Parent (the “Escrow Amount”), which has been deposited into an
escrow account designated by the Escrow Agent and will be invested by the Escrow
Agent pursuant to Section 3 of this Agreement.

(b) The Escrow Agent agrees to hold, administer and disburse the Escrow Amount,
together with all interest and other net amounts earned or lost thereon and on
all such interest and other net earnings (collectively, all such interest and
earnings are referred to as “Escrow Earnings”; and the Escrow Amount and the
Escrow Earnings are collectively referred to as the “Escrowed Funds”) pursuant
to the terms of this Agreement.

(c) Parent acknowledges that Escrow Agent has acted and may continue to act as
counsel for the stockholders and Optionholders of Nutrio (prior to the Merger)
in connection with the Merger and with respect to such other matters as may
arise from time to time. In the event of any dispute under this Agreement
between the stockholders and Optionholders of Nutrio (prior to the Merger) and
Parent, Escrow Agent shall continue the representation of such stockholders and
Optionholders with respect to such dispute unless otherwise prohibited.

SECTION 2. Rights, Duties and Immunities.

(a) Acceptance by the Escrow Agent of its duties under this Agreement is subject
to the following terms and conditions, which all parties to this Agreement
hereby agree shall govern and control the rights, duties and immunities of the
Escrow Agent:

(i) The Escrow Agent undertakes to perform such duties and only such duties as
are expressly set forth herein, and no duties shall be implied; the Escrow Agent
shall not be liable except for the performance of such duties and obligations as
are expressly set forth herein.

(ii) The Escrow Agent shall not be responsible in any manner whatsoever for any
failure or inability of Representative, Parent, or any third party, to deliver
moneys to the Escrow Agent or otherwise to honor any of the provisions of this
Agreement, the Merger Agreement or any other agreement.

(iii) Parent shall reimburse and indemnify and hold the Escrow Agent and its
directors, officers, agents and employees (collectively, the “Indemnitees”)
harmless from and against any and all liabilities, losses, damages, fines,
suits, actions, demands, penalties, out-of-pocket costs and expenses (including
reasonable out-of-pocket legal fees and expenses), any expense relating to the
tax matters described in Section 4(e) hereof, and the costs and expenses of
defending or preparing to defend against any claim (“Damages”) that may be
imposed on, incurred by, or asserted against, the Indemnitees or any of them for
following any written instruction or other direction upon which the Escrow Agent
is authorized to rely pursuant to the terms of this Agreement. In addition to
and not in limitation of the immediately preceding sentence, Parent also
covenants and agrees to indemnify and hold the Indemnitees and each of them

 

- 2 -



--------------------------------------------------------------------------------

harmless from and against any and all Damages that may be imposed on, incurred
by or asserted against the Indemnitees or any of them in connection with or
arising out of the Escrow Agent’s performance under this Agreement, provided the
Escrow Agent has not acted with gross negligence or engaged in willful
misconduct. Upon the written request of any Indemnitee, Parent agrees to assume
the investigation and defense of any claim, including the employment of counsel
reasonably acceptable to the applicable Indemnitee and the payment of all
reasonable expenses related thereto and, notwithstanding any such assumption,
the Indemnitee shall have the right, and Parent agrees to pay the reasonable
cost and expense thereof, to employ separate counsel with respect to any such
claim and participate in the investigation and defense thereof in the event that
such Indemnitee shall have been advised by counsel that there may be one or more
legal defenses available to such Indemnitee which are in conflict with those
available to either Representative or Parent. The provisions of this
Section 2(a)(iii) shall survive any termination of this Agreement and the
resignation or removal of the Escrow Agent for any reason. This
Section 2(a)(iii) shall be subject to Section 5 herein.

(iv) The Escrow Agent shall not incur any liability for following the
instructions herein contained or expressly provided for, or written instructions
given jointly by Representative and Parent. The Escrow Agent shall be fully
protected in acting or refraining from acting on and relying upon any written
notice, direction, request, waiver, consent, receipt or other paper or document
which the Escrow Agent believes in good faith to be genuine and to have been
signed or presented by the proper party or parties as provided pursuant to this
Agreement. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. The Escrow
Agent shall have no duty to solicit any payments that may be due it hereunder.
The Escrow Agent shall have no responsibility at any time to ascertain whether
or not any security interest exists in the Escrowed Funds or to file any
financing statement or continuation statement under the Uniform Commercial Code
of any jurisdiction with respect to the Escrowed Funds.

(v) The Escrow Agent shall not be liable for any error of judgment made in good
faith, or for any act done or step taken or omitted by it in good faith or for
any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, except its own willful misconduct or gross
negligence.

(vi) Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including, but not limited to, lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

- 3 -



--------------------------------------------------------------------------------

(vii) In the administration of this Agreement and the Escrowed Funds hereunder,
the Escrow Agent may execute any of its powers and perform its duties hereunder
directly or through agents or attorneys and may consult with counsel,
accountants and other skilled persons to be selected and retained by it. The
Escrow Agent may seek the advice of legal counsel in the event of any dispute or
question as to the construction of any of the provisions of this Agreement or
its duties hereunder, and it shall incur no liability and shall be fully
protected in respect of any action taken, omitted or suffered by it in good
faith in accordance with the reasonable opinion of such counsel.

(viii) The Escrow Agent makes no representation as to the validity, value,
genuineness or collectibles of any security, document or instrument held by or
delivered to it.

(b) If a controversy or dispute arises between two or more of the parties
hereto, or between any of the parties hereto and any person not a party hereto,
as to whether or not or to whom the Escrow Agent shall deliver the Escrowed
Funds or any portion thereof or as to any other matter arising out of or
relating to the Escrowed Funds or this Agreement, the Escrow Agent shall, in its
sole discretion, have the right to (but shall not be obligated to) either
(i) refrain from taking any action in which case its sole obligation shall be to
keep safely all property held in escrow including, without limitation, the
Escrowed Funds until it shall be directed otherwise in writing by Representative
and Parent, or (ii) commence any interpleader or similar actions or proceedings
for determination of such controversy or dispute; provided, however, in no event
shall the Escrow Agent commence any interpleader or similar action or proceeding
if it shall have received written notice that such controversy or dispute shall
have been settled pursuant to a written agreement among the parties to such
controversy or dispute or by a final judgment of a court of competent
jurisdiction, not subject to further appeal.

(c) The Escrow Agent shall not be entitled to receive an administration fee for
ordinary services hereunder. However, the Escrow Agent shall be entitled to
reimbursement of reasonable out-of-pocket fees, advances, disbursements and
expenses (including reasonable attorneys’ fees if required) incurred by the
Escrow Agent hereunder in the event that any controversy arises under or in
connection with this Agreement or the Escrowed Funds or the Escrow Agent is made
a party to or intervenes in any litigation pertaining to this Agreement or the
Escrowed Funds (“Additional Expenses”). The Escrow Agent shall seek
reimbursement for any Additional Expense from Parent and Representative (but if
from Representative only from the Escrowed Funds). If Parent and Representative
fail to reimburse Escrow Agent within twenty (20) days of Escrow Agent’s written
request, Escrow Agent may then reimburse itself for Additional Expenses payable
pursuant to this Section 2(c) by debiting such amount owed from the Escrowed
Funds; provided, that, (i) the Escrow Agent shall give Representative and Parent
ten (10) days’ prior written notice of its intent to deduct any such amount of
Additional Expenses from the Escrowed Funds, and a reasonably detailed
description of the nature of such amount; (ii) such Additional Expenses shall be
borne equally by Representative and Parent; and (iii) Representative and Parent
agree that the amount of Escrowed Funds payable to either party pursuant to
Section 4 hereof shall be reduced by that party’s portion of Additional Expenses
for which such party is charged pursuant to this Section 2(c).

 

- 4 -



--------------------------------------------------------------------------------

SECTION 3. Investment of Escrowed Funds. During the term of this Agreement, the
Escrowed Funds shall remain in a non-interest bearing account and shall not be
invested.

SECTION 4. Release of Escrowed Funds. The Escrow Agent shall disburse the
Escrowed Funds only in accordance with the following provisions:

(a) (i) At any time, and from time to time, during the period from the date of
this Agreement through the later of (A) the date which is six (6) months after
the date of this Agreement and (B) twenty (20) days after the date on which the
Working Capital is finally determined pursuant to Section 3.9 of the Merger
Agreement (such later date, the “Escrow Final Release Date”), Parent may give to
the Escrow Agent and Representative one or more notices (each, a “Parent
Notice”) indicating that Parent has determined that it may be entitled to
receive payment pursuant to the indemnification provisions contained in
Section 9.2(a) of the Merger Agreement. Upon receipt of a Parent Notice, the
Escrow Agent shall: (I) if such Parent Notice sets forth the amount of a claim
reasonably estimated by Parent, hold a portion of the Escrowed Funds equal to
the amount of such claim as set forth in such Parent Notice (or, if the amount
set forth exceeds the entire Escrowed Funds, the entire amount of the Escrowed
Funds) in escrow until receiving notice of a Claims Determination (as defined in
paragraph (c) below) with respect to such claim, or (II) if such Parent Notice
states that the maximum possible Losses which may arise from such claim are not
reasonably ascertainable by Parent, the Escrow Agent shall hold the entire
amount of the Escrowed Funds then in its possession until a Claims Determination
with respect to such claim has occurred, unless the Escrow Agent is subsequently
notified by Parent of the maximum possible amount of such claim, and thereafter
shall hold a portion of the Escrowed Funds equal to the maximum possible amount
of such claim as set forth in such subsequent notice in escrow until a Claims
Determination with respect to such claim has occurred. In the case of any claim,
the maximum possible amount of which is not reasonably ascertainable by Parent
at the time the Parent Notice of such claim is given, Parent shall notify the
Escrow Agent and Representative of the amount of such claim promptly after such
amount becomes reasonably ascertainable by Parent.

(ii) In the event a Working Capital Adjustment payment is owed to Parent by the
Company Stockholders and the Optionholders under Section 3.9(e) of the Merger
Agreement, the Stockholders’ Representative shall sign any notices or statements
and send any notices or statements to the Escrow Agent as requested by Parent so
that the Escrow Agent will release the amount of the Working Capital Adjustment
payment to Parent out of the Escrowed Funds.

(b) On or after the Escrow Final Release Date, Representative may give written
notice (the “Representative Release Notice”) to Escrow Agent and Parent
requesting the Escrow Agent to disburse to Representative, in his capacity as
Stockholders’ Representative, all of the remaining Escrowed Funds. Escrow Agent
shall confirm in writing the calculation of the remaining Escrowed Funds with
Parent prior to the disbursement of such amount to Representative. Upon receipt
of such Representative Release Notice, subject to subsection (c) below, Escrow
Agent shall disburse such amount to Representative, less (i) all Disputed
Amounts (as defined below) and (ii) any other amounts then pending pursuant to
all Parent Notices as of the Escrow Final Release Date.

 

- 5 -



--------------------------------------------------------------------------------

(c) Simultaneously with (or promptly after) the delivery to the Escrow Agent of
a Parent Notice, Parent shall give written notice to Representative stating that
Parent may be entitled to payment of the Escrowed Funds (or any portion thereof)
in accordance with the provisions hereof and of the Merger Agreement. If, within
twenty (20) business days after receipt of a Parent Notice, the Escrow Agent has
not received written notice from Representative disputing Parent’s right to
payment of the Escrowed Funds (or any portion thereof), then the Escrow Agent
shall promptly pay the Escrowed Funds or the claimed portion thereof to Parent.
If, within such twenty (20) business day period, the Escrow Agent receives
written notice from Representative disputing Parent’s right to payment of the
Escrowed Funds or any portion thereof (such disputed amount being a “Disputed
Amount”), then the Escrow Agent shall retain the Disputed Amount until (i) the
Escrow Agent has received written evidence reasonably satisfactory to the Escrow
Agent (a “Claims Determination”) that the rights of Parent and Representative
have been finally resolved pursuant (A) to a written agreement between Parent
and Representative or (B) to a binding final order of a court of competent
jurisdiction or arbitrator (with respect to which the time for filing an appeal
or request for reconsideration has lapsed), at which time the Escrow Agent shall
disburse to Parent the Disputed Amount or such portion thereof to which Parent
is entitled in accordance with such order and the remainder of such Disputed
Amount, if any, shall thereupon cease having the character of a Disputed Amount
with respect to that matter and shall either be held by the Escrow Agent
pursuant to the terms hereof or be disbursed to Representative to the extent
such amount would have been disbursed to Representative pursuant to Section 4(b)
had such amount not been deemed a Disputed Amount with respect to that matter,
or (ii) the Escrow Agent has received written instructions signed by Parent and
Representative as to disposition of the Escrowed Funds (or any portion thereof),
at which time the Escrow Agent shall promptly disburse the Escrowed Funds (or
any portion thereof) in accordance with such written instructions. Subject to
each party’s right to indemnification from the other under the Merger Agreement,
each of Parent and Representative shall bear its own fees and expenses in
connection with any proceedings hereunder.

(d) The Escrow Agent shall, in addition, disburse the Escrowed Funds (or any
portion thereof) at any time in accordance with any joint written instructions
signed by Parent and Representative received by the Escrow Agent.

(e) Parent and each Company Stockholder and Optionholder shall be responsible,
pro rata based on their receipt of Escrowed Funds, for the calculation and
payment of any and all tax obligations (including penalties and interest)
imposed now or hereafter by any applicable law with respect to the investment
and disbursement of the Escrowed Funds, and the preparation of any related tax
returns and the costs associated therewith. Parent shall, under and subject to
the provisions of Section 2(a)(iii) and Section 5, indemnify and hold the Escrow
Agent harmless from and against any taxes, additions to tax for late payment,
interest, penalties and other expenses related thereto, including, without
limitation, any liability for failure to obtain proper certifications or
properly to report to governmental authorities, that may be assessed against the
Escrow Agent on any such investment, disbursement or other activities arising
under this Agreement except resulting from Escrow Agent’s gross negligence or
willful misconduct and Escrow Agent’s liability for any taxes, additions to tax
for late payment, interest, penalties and other expenses related thereto with
respect to any fees received by Escrow Agent in connection with this Agreement.
Parent and Representative shall jointly instruct the Escrow Agent in writing
with respect to the Escrow Agent’s responsibilities for withholding and other
taxes, assessments or other governmental charges, certificates and governmental
reporting in connection with its acting as Escrow Agent under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(f) Parent and Representative shall each, in the Notices section of this
Agreement, provide the Escrow Agent with its Tax Identification Number (“TIN”)
as assigned by the Internal Revenue Service. All interest or other income earned
under the Escrow Agreement shall be allocated and paid as provided herein and
reported by the recipient to the Internal Revenue Service as having been so
allocated and paid.

(g) All payments of Escrowed Funds made by Escrow Agent to Parent in accordance
with this Agreement in satisfaction of indemnification claims or Working Capital
Adjustment payments owed to Parent under the Merger Agreement shall be allocated
pro rata to each Nutrio stockholder and Optionholder based on the relative
amount of the Escrow Consideration allocated to such stockholder or Optionholder
under the Merger Agreement. All payments of Escrowed Funds made by Escrow Agent
to Representative in accordance with this Agreement shall be allocated pro rata
to each Nutrio stockholder and Optionholder, and paid by Representative to such
Nutrio stockholder or Optionholder on a pro rata basis, in each case based on
the relative amount of the Escrow Consideration allocated to such stockholder or
Optionholder under the Merger Agreement. Each Nutrio stockholder’s and
Optionholder’s allocable portion and percentage of the Escrow Consideration (and
allocable percentage of any subsequent payments of Escrowed Funds to
Representative) is set forth on Exhibit A attached hereto. Representative shall
be solely responsible for distributing to Nutrio stockholders and Optionholders
in accordance with this Section 4(g) the amount of any Escrowed Funds paid by
Escrow Agent to Representative pursuant to this Agreement. Neither Escrow Agent
nor Parent shall have any responsibility or liability for the allocation of any
such Escrowed Funds among the Nutrio stockholders and Optionholders or the
payment thereof to the Nutrio stockholders and Optionholders. The Nutrio
stockholders and Optionholders shall look solely to Representative with respect
to the determination of their entitlement to any Escrowed Funds and the amount
thereof. For the avoidance of doubt, the Stockholders’ Representative is acting
on behalf of the Nutrio stockholders and Optionholders under this Agreement, and
shall be subject to the rights and obligations contained in Section 9.5 of the
Merger Agreement.

SECTION 5. No Effect on Parent or Company Claims. Neither the Indemnified Parent
Group nor the Indemnified Stockholder Group shall be precluded by the terms of
this Agreement from pursuing any claim against the other arising out of the
Merger Agreement or documents referred to therein (subject to the limitations
contained therein), including claims relating to indemnification of the Escrow
Agent under this Agreement. For the avoidance of doubt, any payment to Escrow
Agent by Parent or Representative of indemnification obligations or Additional
Expenses under this Agreement (including, without limitation, under Sections
2(a)(iii), 2(c) and 4(e)) shall be classified as “Parent Losses” or “Stockholder
Losses” (as the case may be) under the Merger Agreement in connection with any
claim for indemnification by Parent or Representative (as the case may be) under
the Merger Agreement.

SECTION 6. Termination of Escrow Agreement. This Agreement shall terminate upon
the distribution of all amounts held by the Escrow Agent in accordance with the
provisions hereof.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 7. Successor Escrow Agent.

(a) The Escrow Agent may resign at any time and for any reason upon notice to
Parent and Representative given at least thirty (30) days prior to the effective
date of such resignation. Escrow Agent may be removed by the mutual consent of
Parent and Representative upon thirty (30) days’ prior written notice to Escrow
Agent. The Escrow Agent shall have no responsibility for the appointment of a
successor escrow agent hereunder. Any successor escrow agent shall be a
commercial bank or trust company having capital, surplus and undivided profits
aggregating at least One Hundred Million United States Dollars (U.S.
$100,000,000). Any successor Escrow Agent shall be appointed by the mutual
agreement of Parent and Representative (except as otherwise provided in
Section 15), shall execute and deliver to the predecessor Escrow Agent, Parent
and Representative an instrument accepting such appointment and thereupon such
successor Escrow Agent shall, without further act, become vested with all
rights, powers and duties of the predecessor Escrow Agent as if originally named
as Escrow Agent. If a successor Escrow Agent has not been appointed within
thirty (30) days after any notice of resignation or removal, Escrow Agent may
deliver all of the cash and other property in its possession under this
Agreement to any court of competent jurisdiction. Upon such delivery or upon the
delivery of such cash and other property to any successor Escrow Agent appointed
as provided above, Escrow Agent shall be released from any and all duties,
obligations and liability under this Agreement, except to the extent of any
prior willful misconduct or gross negligence of Escrow Agent. Escrow Agent shall
have the right to deduct from the Escrowed Funds transferred to any such
successor Escrow Agent or to any such court any outstanding and unpaid expenses
or fees that are reimbursable pursuant to the provisions of this Agreement.

(b) If the Escrow Agent receives a written notice signed by Parent and
Representative stating that they have selected another escrow agent, any portion
of the Escrowed Funds invested by the Escrow Agent shall be promptly liquidated,
and the Escrow Agent shall deliver the Escrowed Funds to the successor escrow
agent named in the aforesaid notice within ten (10) days of its receipt of such
notice.

SECTION 8. Governing Law. This Agreement shall take effect as a sealed
instrument and be construed under and governed by and enforced in accordance
with the laws of the State of Florida without regard to its principles of
conflicts of laws. Any action to which the Escrow Agent is a party brought
hereunder shall be brought in the courts of the State of Florida, Broward
County, or in the United States District Court for the District of South
Florida. Each party hereto irrevocably waives any objection on the grounds of
venue, forum non conveniens or any similar grounds and irrevocably consents to
service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of said courts. Nothing in this Agreement shall
modify or affect the dispute resolution mechanisms contained in Article 10 of
the Merger Agreement as between Parent, on the one hand, and the Stockholders’
Representative, Nutrio, Nutrio’s stockholders and Nutrio’s Optionholders, on the
other hand.

SECTION 9. Notices. All notices, requests, consents and other communications
under this Agreement shall be in writing and shall be deemed given when
(a) delivered in person, (b) delivered by private courier (with confirmation of
delivery), (c) transmitted by telefax (with confirmation of transmission) or
(d) five (5) business days after being deposited in the United States mail,
first-class, registered or certified, return receipt requested, with postage
paid, and

 

- 8 -



--------------------------------------------------------------------------------

If to the Escrow Agent:     Elliot P. Borkson, P.A.     1313 South Andrews
Avenue     Fort Lauderdale, FL 33316     Attn: Elliot Borkson, Esq.    
Telephone: 954-462-6360     Facsimile: 954-462-5225     Wire Instructions:    
Colonial Bank     707 S E 3rd Avenue     Ft. Lauderdale, Florida 33316     ABA#
062001319     Acct. # 8045057976     Account Name: Elliot P. Borkson, P.A.
Escrow     Account If to Parent:     eDiets.com, Inc.     3801 West Hillsboro
Boulevard     Deerfield Beach, FL 33442     Attention: James Epstein, Esq.    
Telephone: 954-360-9022     Facsimile: 954-360-9095     Wire Instructions:    
SunTrust Bank, South Florida     515 E. Las Olas Blvd     Ft. Lauderdale, FL
33301     ABA# 061000104     Account# 0613000201139     Account Name: eDiets.com
    Comments: Nutrio   with required copies (which shall not constitute notice)
to:     Edwards Angell Palmer & Dodge LLP     350 East Las Olas Boulevard    
Suite 1150     Fort Lauderdale, FL 33301     Attention: Jonathan E. Cole, Esq.  
  Telephone: 954-667-6124     Facsimile: 954-727-2601

 

- 9 -



--------------------------------------------------------------------------------

If to Representative:     Scot Hunter     2843 Executive Park Drive     Weston,
FL 33331     Telephone: 954-385-6766 (x118)     Facsimile: 954-385-6765     Wire
Instructions:     Community Bank of Broward     1504 West Road     Weston, FL
33326     ABA# 067015258     Account# 3050001779     Account Name: Scot Hunter  
with required copies (which shall not constitute notice) to:     Elliot P.
Borkson, P.A.     1313 South Andrews Avenue     Fort Lauderdale, FL 33316    
Telephone: 954-462-6360     Facsimile: 954-462-5225

or to such other address of which the addressee shall have notified the sender
in writing. The burden of proving that notice has been delivered when notice is
transmitted by telefax shall be the responsibility of the party providing such
notice. In the event that the Escrow Agent determines, in its sole discretion,
that an emergency exists, the Escrow Agent may use such other means of
communications as the Escrow Agent reasonably deems advisable.

SECTION 10. Transfer Instructions; Reliance on Account Numbers.

(a) Subject to the provisions of Sections 3 and 4 governing the release of
Escrowed Funds, in the event funds transfer instructions are given (other than
in writing at the time of execution of this Agreement), whether in writing, by
telecopier or otherwise, the Escrow Agent is authorized to seek confirmation of
such instructions by telephone call-back to the person or persons designated in
Section 9 hereof and the Escrow Agent may rely upon the confirmations of anyone
purporting to be the person or persons so designated. The persons and telephone
numbers for call-backs may be changed only in a writing actually received and
acknowledged by the Escrow Agent. The parties to this Agreement acknowledge that
such security procedure is commercially reasonable.

(b) It is understood that the Escrow Agent and the bank of any recipient of
funds hereunder (the “Beneficiary”) in any funds transfer may rely solely upon
any account numbers or similar identifying number provided by either of the
other parties hereto to identify (i) the Beneficiary, (ii) the Beneficiary’s
bank, or (iii) an intermediary bank. The Escrow Agent may apply any of the
Escrowed Funds for any payment order it executes using any such identifying
number, even where its use may result in a person other than the Beneficiary
being paid, or the transfer of funds to a bank other than the Beneficiary’s
bank, or an intermediary bank designated.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 11. Headings. The headings of the sections of this Agreement are
inserted as a matter of convenience and for reference purposes only, are of no
binding effect, and in no respect define, limit or describe the scope of this
Agreement or the intent of any section hereof.

SECTION 12. Counterparts; Facsimile Signatures. This Agreement shall be
effective upon delivery of original signature pages or facsimile copies (or
copies transmitted by portable data format (pdf) file) thereof executed by each
of the parties. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. The parties to this Agreement need
not execute the same counterpart.

SECTION 13. Entire Agreement; Amendments. This Agreement and, as among the
parties named therein, the Merger Agreement, represents the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, supersedes all prior negotiations between the parties, and can be
amended, modified, supplemented, extended, terminated, discharged or changed
only by an agreement in writing which makes specific reference to this Agreement
and which is signed by all of the parties hereto.

SECTION 14. Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

SECTION 15. Assignment. Except as provided below, neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto (by merger or other operation of law or otherwise) without
the prior written consent of the other parties, which consent will not be
unreasonably withheld. Any corporation or association into which the Escrow
Agent may be merged or with which it may be consolidated, or any corporation or
association resulting from any merger or consolidation to which the Escrow Agent
shall be a party, or any corporation or association to which the Escrow Agent
may transfer all or substantially all of its corporate trust business, shall be
the successor Escrow Agent hereunder, without the execution or filing of any
paper or any further act on the part of the parties hereto, anything herein to
the contrary notwithstanding. Notwithstanding the foregoing, Parent may
(i) assign any or all of its right and interest hereunder to one or more
affiliates, (ii) designate one or more of its affiliates to perform its rights
and obligations hereunder and (iii) assign this Agreement to the surviving
entity or Parent’s successor in any merger or consolidation involving Parent or
in the sale of substantially all of Parent’s assets. Any attempted assignment in
violation of this Section 15 shall be null and void.

SECTION 16. Merger Agreement. This Agreement is made pursuant to the Merger
Agreement, and, as among the parties to the Merger Agreement, if there is any
conflict between this Agreement and the Merger Agreement, the Merger Agreement
shall control.

SECTION 17. Waiver. No waiver by a party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and executed by the party so
waiving. The waiver by any party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach or
performance.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 18. No Third Party Beneficiaries. Nothing herein shall create or
establish any third-party beneficiary hereto nor confer upon any person not a
party to this Agreement any rights or remedies of any nature or kind whatsoever
under or by reason of this Agreement.

[Signature page follows.]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

Scot Hunter, in his capacity as Stockholders’ Representative for Nutrio’s
stockholders and Optionholders

/s/ Scot Hunter

SCOT HUNTER eDIETS.COM, INC. By:  

/s/ James Epstein

Name:   James Epstein Title:   General Counsel ELLIOT P. BORKSON, P.A. By:  

/s/ Elliot Borkson

Name:   Elliot Borkson Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

Escrow Consideration

 

Name

   Number of
shares of
Common Stock
Post-Conversion    Option
Shares    Total
Common
Stock and
Option Shares    Percent
Allocation of
Escrow
Consideration     Escrow
Consideration

Steve Rattner

   2,307,000    523,114    2,830,114    26.0686 %   $ 65,171.00

Mike Feinberg

   5,576,397    —      5,576,397    51.3649 %   $ 128,412.00

Stewart Padveen

   307,000    —      307,000    2.8278 %   $ 7,069.00

Steve Spiro

   486,000    237,779    723,779    6.6668 %   $ 16,667.00

Scot Hunter

   93,382    —      93,382    0.8602 %   $ 2,150.00

Franco Harris

   20,250    —      20,250    0.1865 %   $ 466.00

Richard Pierce

   93,779    —      93,779    0.8638 %   $ 2,160.00

William J. Cunningham

   95,250    —      95,250    0.8774 %   $ 2,193.00

Nancy Collins

   10,000    73,389    83,389    0.7681 %   $ 1,920.00

Collin Birdsey

   25,000    —      25,000    0.2303 %   $ 576.00

Howard Greenfield

   25,000    —      25,000    0.2303 %   $ 576.00

Katie Greenfield

   25,000    —      25,000    0.2303 %   $ 576.00

Ronald Capano

   25,000    —      25,000    0.2303 %   $ 576.00

Sal Capano

   50,000    —      50,000    0.4606 %   $ 1,151.00

Zohar Mantzoor

   50,000    —      50,000    0.4606 %   $ 1,151.00

Rob Isbitts

   25,000    —      25,000    0.2303 %   $ 576.00

Steve Sadaka

   102,265    —      102,265    0.9420 %   $ 2,355.00

Baruch Levy

   68,382    —      68,382    0.6299 %   $ 1,575.00

Michael Puder

   173,529    —      173,529    1.5984 %   $ 3,996.00

Joseph Epstein

   50,000    —      50,000    0.4606 %   $ 1,151.00

Andrew Bandklayder

   138,015    —      138,015    1.2713 %   $ 3,178.00

GHS Holdings

   36,765    —      36,765    0.3386 %   $ 847.00

John M. Surgent

   20,000    —      20,000    0.1842 %   $ 461.00

Thomas Davis

   —      132,833    132,833    1.2235 %   $ 3,059.00

Thomas Davis

   —      3,452    3,452    0.0318 %   $ 79.00

Craig Walker

   —      73,389    73,389    0.6760 %   $ 1,690.00

Santaigo Alvarez-Vargas

   —      3,378    3,378    0.0311 %   $ 78.00

Sari Rothstein

   —      1,351    1,351    0.0124 %   $ 31.00

Nancy Kondracki

   —      1,351    1,351    0.0124 %   $ 31.00

Liz Rodriguez

   —      3,378    3,378    0.0311 %   $ 78.00                            

Total

   9,803,014    1,053,414    10,856,428    100.0000 %   $ 250,000.00

 

- 14 -